Citation Nr: 1826899	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-31 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.

2.  Entitlement to service connection for a back disability, to include as secondary to service-connected anxiety.  


REPRESENTATION

Appellant represented by:	Christa A. McGill, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and family


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1980 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) in which the RO denied service connection for a back condition and service connection for PTSD.  The Veteran timely filed a notice of disagreement (NOD) and a substantive appeal, via a VA Form 9 Appeal to the Board of Veterans' Affairs, in August 2014.  

In March 2018, the Veteran and family members testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record. 

The Board recognizes that the issue on appeal was characterized by the RO as entitlement to service connection for PTSD.  However, VA and private medical records indicate that the Veteran has also been diagnosed with depression and anxiety.  Therefore, the Board has recharacterized the issue more broadly to ensure complete consideration of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6, 8 (2009).

The Board's decision addressing the claim for service connection for an acquired psychiatric disability is set forth below.  The claim for service connection for a back disability, to include as secondary to a service-connected psychiatric disorder, is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.
FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's psychiatric disability, to include anxiety and depression, is related to service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for a psychiatric disability, to include anxiety and depression, are met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Given the favorable actions taken below concerning the claim for entitlement to service connection for an acquired psychiatric disability, the Board will not discuss further whether those duties have been accomplished.

II. Legal Principles and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

At the outset, the Board notes that service treatment records (STRs) are unavailable.  In June 2013, a formal finding of unavailability letter was provided by Joint Services Research Records Center (JSRRC) explaining all efforts to obtain the unavailable STRs.  

When a Veteran's STRs are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In addition, when VA is unable to produce records that were once in its custody an explanation should be given a claimant as to how STRs are maintained, why the search that was conducted constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 U.S.C. § 5103A (b)(2); 38 C.F.R. § 3.159 (e)(1).  The above discussion reflects that VA took appropriate steps to look for the complete service record and provided proper notification to the Veteran of its inability to do so, and therefore complied with its heightened duty to assist.

Post-service, VA treatment records from January 2012 reflect a positive screening for depression.  

In a March 2012 statement, the Veteran reported that he was injured in an automobile accident in September 1981.  

In a May 2012 statement in support of the claim for service connection for PTSD, the Veteran reported that he was involved in an accident where he was hit by a drunk driver.  He reported that he suffered emotional problems as a result of this accident.  

A June 2014 mental health PTSD consult note from Dr. R.R. reflects that she did not find that the Veteran met the criteria for the diagnosis of PTSD.  She also reported that he also did not endorse clinically significant symptoms of depression.  Dr. R.R. concluded that the Veteran endorsed anxiety symptoms with onset beginning after a traumatic motor vehicle accident during his military service in 1981.  In the July 2014 addendum report, Dr. R.R. reported that while the Veteran endorsed some symptoms of re-experiencing related to his past traumatic motor vehicle accident, and he also had some symptoms of hyperarousal, he did not meet full criteria for diagnosis of PTSD.  Dr. R.R. continued to report that he did not appear to have symptoms of the severity or frequency to meet criteria for a diagnosis of other anxiety disorders, including specific phobia (driving), as he did not engage in significant avoidance behaviors related to his driving fears.

A July 2015 Disability Benefits Questionnaire (DBQ) report from Dr. J.B. reflects a diagnosis of PTSD.  During the examination, the Veteran reported that in August 1981, he was driving and he was plowed from behind.  He reported that he thought about the accident every day and that the impact of the accident was more than physical, but psychological.  He reported that he was fearful when he drove, distressed when his wife and daughter drove, and he had panic responses when he was in traffic.  Dr. J.B. opined that the Veteran's PTSD is at least as likely as not (greater than 50 percent probability) caused by or the result of the trauma experienced when he was involved in a fatal accident in 1981.  Dr. J.B. noted that the Veteran was assessed for PTSD by a Dr. R.R.  Dr. J.B. reported that it was determined by Dr. R.R. that he did not reach criteria for PTSD because the symptoms he endorsed-there was no associating the symptoms directly to the accident of 1981.  Dr. J.B. reported that during the evaluation, the Veteran endorsed the adequate criteria and was able to clearly relate the onset of symptoms to the trauma related to the 1981 automobile accident.  Dr. J.B. reported that based on the Veteran's present symptoms and the causal relationship with the accident, he met full criteria for PTSD diagnosis.

A December 2017 letter from Dr. P.G., the Veteran's primary physician included a list of chronic health conditions/diagnoses that the Veteran had which included PTSD and depression.  

A February 2018 statement from the Veteran's sister included pictures of the motor vehicle accident the Veteran was involved in.  She reported that after the accident, the Veteran became apprehensive as "if he was always waiting for the other shoe to drop."  

During his March 2018 Board hearing, the Veteran testified that two psychologist have tied his mental health disability to the in-service motor vehicle accident.  The Veteran recounted the September 1981 motor vehicle accident and the effect it had on him and his family.  Additionally, the Veteran's sister and ex-wife spoke about the changes they observed in the Veteran, to include anxiety like symptoms and aversion to driving that began after the accident. 

Upon review of the evidence of record, the Board finds that service connection for a psychiatric disorder, to include anxiety, is warranted.  

Initially, the evidence of record establishes that the Veteran has a current psychiatric disorder, to include anxiety and depression as reflected by the psychiatric treatment notes.  Thus, the dispositive issue in this case is whether the Veteran's psychiatric disorders are related to service. 

The June 2014 medical opinion establishes a nexus between the Veteran's anxiety and his in-service motor vehicle accident.  The VA psychologist who provided this opinion explained the reasons for the opinion based on an accurate characterization of the evidence.  The opinion is therefore entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  To the extent that the opinion is based on the service history provided by the Veteran, such reliance only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).  Here, the Veteran has credibly reported that he was involved in a motor vehicle accident in September 1981 that has psychologically affected him since the accident.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence").  Additionally, the Veteran submitted statements and testimony from family members to support his contention that a September 1981 motor vehicle accident occurred and he experienced anxiety symptoms ever since the accident.  The Board finds the lay evidence suggesting a nexus between the current anxiety and motor vehicle accident to be credible. 

The Board notes that the private physician indicated that the Veteran has a diagnosis of PTSD.  Although there are particular requirements for establishing PTSD in 38 C.F.R. § 3.304 (f) that are separate from those for establishing service connection generally, given that there is no evidence of symptoms of PTSD that are distinguishable from the symptoms of other diagnosed psychiatric disorders, a separate decision as to entitlement to service connection for PTSD is unnecessary. See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010); Howell v. Nicholson, 19 Vet. App. 535, 540 (2006) (explaining that the Secretary must apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability); Mittleider v. West, 11 Vet. App. 181, 182   (1998) (when it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit of the doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disability or disabilities); see also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (considering the possibility that bipolar disorder and PTSD did not constitute the same disability, but rejecting this argument based on the facts of that case). 

For the above reasons, the evidence is at least evenly balanced as to whether the Veteran's current psychiatric disorder, to include anxiety and depression, is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for anxiety, the psychiatric disorder diagnosed by the VA psychologist as part of her positive nexus opinion, is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, is warranted. 

REMAND

The Board finds that further action on the remaining claim on appeal is warranted.  

The Veteran contends that he has a back disability as a result of a motor vehicle accident that occurred in service.  He reported that he was told he had nerve damage in his back and the treating physician at the time of the accident informed him that the accident caused injury to his back.  

VA treatment records reflect continued treatment and complaint of back pain.  In the July 2014 psychiatric addendum report from Dr. R.R., a psychologist, she diagnosed the Veteran with a pain disorder associated with both psychological factors and a general medical condition.  She noted that the Veteran reported a significant medical history of chronic pain and has been previously diagnosed with rheumatoid arthritis, fibromyalgia, and gout.  Additionally, a December 2017 letter from the Veteran's primary care physician, Dr. P.G., notes diagnoses that include chronic pain, degenerative disc disease, and fibromyalgia.  However, Dr. P.G. has not provided, and the record does not contain, a medical opinion with rationale as to the nature and etiology of the current back disabilities.

Additionally, recently the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision in  Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018).  In that decision, the Federal Circuit found that the term "disability" as used in 38 U.S.C. § 1110 "refers to the functional impairment of earning capacity, not the underlying cause of said disability" and held that "pain alone can serve as a functional impairment and therefore qualify as a disability."  Consequently, a medical opinion by an appropriate physician is warranted to determine whether the Veteran's chronic back pain causes functional impairment and whether it is related to an in-service disease or injury or had its onset in service or is caused or aggravated by the now service connected psychiatric disability.

Accordingly, the claim remaining on appeal is REMANDED for the following action:

1.  Request an opinion from an appropriate physician.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the physician prior to completion of the opinion, and the opinion must reflect that the claims folder was reviewed.  If the physician indicates that an examination is necessary, one should be scheduled.  

The physician should, then, indicate whether the Veteran experiences functional impairment due to back pain.  Then, the physician should indicate whether any impairment, whether or not attributed to a specific diagnosis, is at least as likely as not (50 percent probability or greater) related to an in-service disease or injury or had its onset in service.

The physician should indicate whether it is at least as likely as not that any back impairment, whether or not attributed to a specific diagnosis, were either (a) caused or (b) aggravated by the now service connected psychiatric disorder. 

If aggravated, the physician should specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

A complete rationale should accompany any opinion provided.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for entitlement to service connection for a back disability, to include as secondary to service-connected psychiatric disorder.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

Department of Veterans Affairs


